OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
That court affirmed defendant’s conviction agreeing with the suppression court that the complainant’s pretrial corporeal identification of defendant was not impermissibly suggestive and that there were independent bases for defendant’s in-court identification by both the complainant and the police officer. Each of these affirmed determinations is beyond the scope of our review unless it were to be concluded that it was erroneous as a matter of law. There was, however, no error of law in any of these determinations.
We have examined defendant’s associated contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.